Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Appeal Brief
In view of the appeal brief filed on January 4, 2022, PROSECUTION IS HEREBY REOPENED. Nare set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                                        
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “configured to keep the user warm” in line 12 of claim 1 and line 15 of claim 10 is a relative term which renders the claim indefinite. The term “warm” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, as the temperature that a user may regard as “warm” would differ between separate users based upon user preferences, individual physiology, and the temperature of the room in which the user is using the pillow, and it is generally not clear at which specific temperatures or temperature ranges the warmth would be achieved, or whether the operating temperatures in the specification (80.0-100.0 degrees Fahrenheit) would be sufficient to keep every user warm. Examiner recommends the language “said heating unit is configured to provide warmth to a user when the user lies against the body pillow.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over King (U.S. Patent No. 4,754,510) in view of Kaiserman et al. (U.S. Publication No. 2008/0083721), hereinafter referred to as Kasierman.
Regarding claim 1, King discloses a pillowcase 58 having a length of at least 50.0 inches (Col. 4, lines 15-27, where the length of the body pillow can be between 45 and 72 inches, with a preferable length between 55 and 68 inches when filled, also see Col. 6, lines 31-39, where the pillowcase 58 is constructed to conform generally with the shape of the body pillow 44, and see Figure 6, where cover 58 extends the entire length of the pillow 44) and a width of at least 20.0 inches (Col. 4, lines 39-53, where the width in the direction of line A-A of Figure 4 can be between 14 and 26 inches, with a preferred width between 16 and 22 inches also see Col. 6, lines 31-39, where the pillowcase 58 is constructed to conform generally with the shape of the body pillow 44, and see Figure 6, where cover 58 extends the entire width of the pillow 44), said pillowcase 58 having an outer wall (comprising the outwardly facing side of cover 58, as shown in Figure 6); a body pillow 44 being removably positioned in said pillowcase 58 (Figure 6 and Col. 6, lines 31-39, where opening 60 provides means for removal of the body pillow 44) wherein said pillowcase 58 is configured to rest against a user when the user lies against the body pillow 44 (Figure 6 and Col. 6, lines 31-39, where the pillowcase 58 is positioned outside of the pillow and encloses the pillow such that a user in contact with the pillow would be in contact with the outer surface of the pillowcase 58).
King does not disclose a heated pillowcase assembly being configured to heat a user when the user is sleeping, said assembly comprising: a heating unit being coupled directly to said pillowcase wherein said heating unit is extrinsic to the body pillow, said heating unit being in thermal communication with said pillowcase such that said heating unit heats said pillowcase when said heating unit is turned on wherein said heating unit is configured to keep the user 
Kaiserman teaches a heated pillowcase assembly being configured to heat a user when the user is sleeping (paragraph 0048, where Kaiserman contemplates the heating elements may be used in a variety of suitable articles including pillowcases), said assembly comprising: a heating unit 40a being coupled directly to said pillowcase 90 and 86 (Figure 8) wherein said heating unit 40a is extrinsic to a pillow (Figure 5 and paragraph 0084, where the heating element 40a is located between two layers of conductive fabric, and paragraph 0048, where the heating element may be used in a pillowcase), said heating unit 40a being in thermal communication with said pillowcase 90 and 86 such that said heating unit 40a heats said pillowcase 86 and 90 when said heating unit 40a is turned on wherein said heating unit is configured to keep the user warm when the user lies against the body pillow (paragraph 0083), said heating unit 40a comprises a heating element 70a being positioned within said outer wall 86 of said pillowcase 86 and 90 such that said heating element 70a is enclosed by said outer wall 86 and in thermal communication with said outer wall 86, said heating element being formed into a plurality of loops being distributed over an entirety of said outer wall 86 (Figure 5 where heating element 70a comprises several loops, snaking up and down the outer wall 86, and paragraphs 0083 and 0084).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified King with a heated pillowcase assembly being configured to heat a user when the user is sleeping, said assembly comprising: a heating unit being coupled directly to 
Regarding claim 2, King, as modified, discloses the subject matter as discussed above with regard to claim 1. King, as modified, further discloses said pillowcase 58 having a first end (end defined by the side facing outward and containing closure 60 in Figure 6), said first end being open (through closure 60) to access an interior of said pillowcase 58 (Col. 6, lines 31-39) wherein said first end is configured to insertably receive the body pillow 44; and a fastener 66 being coupled to said pillowcase 58 for opening and closing said pillowcase 58, said fastener 66 being positioned on and being coextensive with said first end (Figure 6, and see Col. 6, lines 31-39 where the fastener 66 is a zipper extending along the length of the first end shown in Figure 6).
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Kaiserman and further in view of in view of Barnett (U.S. Publication No. 2014/0074196).
Regarding claim 4, King, as modified, discloses the subject matter as discussed above with regard to claim 1. King, as modified, does not disclose a power cord being coupled to and extending away from said outer wall of said pillowcase, said power cord being electrically coupled to said heating element, said power cord having a distal end with respect to said pillowcase, said distal end having a plug being electrically coupled thereto for plugging into a female electrical outlet.
Barnett teaches a power cord 14 being coupled to and extending away from said outer wall 30 and 31 of said pillowcase 24 (Figures 1-2 and paragraphs 0030-0031), said power cord 14 being electrically coupled to said heating element 26 (paragraphs 0030-0031 and Figure 1), said power cord 14 having a distal end (comprising plug 22) with respect to said pillowcase 24 (Figure 1), said distal end having a plug 22 being electrically coupled thereto for plugging into a female electrical outlet (paragraph 0030 and Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided King, as modified, with a power cord being coupled to and extending away from said outer wall of said pillowcase, said power cord being electrically coupled to said heating element, said power cord having a distal end with respect to said pillowcase, said distal end having a plug being electrically coupled thereto for plugging into a female electrical outlet, as taught by Barnett, because doing so would merely amount to a simple substitution of one known element (the power source of the heating element of Kaiserman, which may comprise batteries, and AC and DC power sources, see Kaiserman, paragraph 0049), with another (the electrical plug of Barnett, Figure 1, where typical household plugs comprise AC power), that would not produce unexpected results, as most complementary outlets for receiving plugs, such as the one provided in Barnett, provide Alternating Current (AC) power, which the heating element of Kaiserman may use (see Kaiserman, paragraph 0049). In this regard, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143 are relevant. Additionally, the cord of Barnett provides a control box in proximity to a user, allowing them to switch the device on or off depending on user’s preference of whether or not to be heated by the pillowcase or to conserve power when heating is neither required nor desired (see Barnett, paragraph 0030).
Regarding claim 5, King, as modified, discloses the subject matter with regard to claims 1, 3 and 4.  King, as modified, further discloses a control 16 being coupled to said power cord 14, said control turning said heating element on and off (via on/off switch 18; see Barnett, paragraph 0030, figure 1).
Regarding claim 6, King, as modified, discloses the subject matter with regard to claims 1 and 3-5.  King, as modified, further discloses wherein said control 16 comprises a housing 16 being coupled to said power cord 14, said housing 16 having an outwardly facing surface (see Barnett, where the outwardly facing surface of 16 is the surface in the perspective shown in Figure 1).
Regarding claim 7, King, as modified, discloses the subject matter with regard to claims 1 and 3-6.  King, as modified, further discloses a power button 18 being movably coupled to said outwardly facing surface of said housing, said power button 18 being in electrical communication with said heating element 28, 29 such that said power button turns said heating element on and off (see Barnett, paragraphs 0030-0031, and figure 1).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over King in view of Kaiserman and Barnett, and further in view of Cheatham (U.S. Publication 2013/0296745).
Regarding claim 8, King, as modified, discloses the subject matter above with regard to claims 1 and 3-7.  King, as modified, does not disclose a heat increase button being movably coupled to said outwardly facing surface of said housing, said heat increase button being in 
Cheatham teaches a heat increase button 74 being movably coupled to said outwardly facing surface of said housing 78, said heat increase 74 button being in electrical communication with said heating element 90, said heating element 90 being actuated to an increased operational temperature when said heat increase button is manipulated (paragraph 0024, Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided King, as modified, with a heat increase button being movably coupled to said outwardly facing surface of said housing, said heat increase button being in electrical communication with said heating element, said heating element being actuated to an increased operational temperature when said heat increase button is manipulated as taught by Cheatham, because the heat control buttons of Cheatham allow for a user to adjust the temperature of the heating element 90 and customize the temperature output of the heating element to the desired level (see Cheatham, paragraph 0024).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over King in view of Kaiserman and further in view of Barnett and Cheatham.
Regarding claim 10, King discloses a pillowcase 58 having a length of at least 50.0 inches (Col. 4, lines 15-27, where the length of the body pillow can be between 45 and 72 inches, with a preferable length between 55 and 68 inches when filled, also see Col. 6, lines 31-39, where the pillowcase 58 is constructed to conform generally with the shape of the body pillow 44, and see Figure 6, where cover 58 extends the entire length of the pillow 44) and a width of at least 20.0 inches (Col. 4, lines 39-53, where the width in the direction of line A-A of Figure 4 can be between 14 and 26 inches, with a preferred width between 16 and 22 inches also see Col. 6, 
King does not disclose a heated pillowcase assembly being configured to heat a user when the user is sleeping, said assembly comprising: a heating unit being coupled directly to said pillowcase wherein said heating unit is extrinsic to the body pillow, said heating unit being in thermal communication with said pillowcase such that said heating unit heats said pillowcase when said heating unit is turned on wherein said heating unit is configured to keep the user warm when the user lies against the body pillow, said heating unit comprising: a heating element being positioned within said outer wall of said pillowcase such that said heating element is enclosed by said outer wall and in thermal communication with said outer wall, said heating element being formed into a plurality of loops being distributed over an entirety of said outer wall; a power cord being coupled to and extending away from said outer wall of said 
Kaiserman teaches a heated pillowcase assembly being configured to heat a user when the user is sleeping (paragraph 0048, where Kaiserman contemplates the heating elements may be used in a variety of suitable articles including pillowcases), said assembly comprising: a heating unit 40a being coupled directly to said pillowcase 90 and 86 (Figure 8) wherein said heating unit 40a is extrinsic to a pillow (Figure 5 and paragraph 0084, where the heating element 40a is located between two layers of conductive fabric, and paragraph 0048, where the heating element may be used in a pillowcase), said heating unit 40a being in thermal communication with said pillowcase 90 and 86 such that said heating unit 40a heats said pillowcase 86 and 90 when said heating unit 40a is turned on wherein said heating unit is configured to keep the user warm when the user lies against the body pillow (paragraph 0083), said heating unit 40a comprises a heating element 70a being positioned within said outer wall 86 of said pillowcase 86 and 90 such that said heating element 70a is enclosed by said outer wall 86 and in thermal communication with said outer wall 86, said heating element being formed 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified King with a heated pillowcase assembly being configured to heat a user when the user is sleeping, said assembly comprising: a heating unit being coupled directly to said pillowcase wherein said heating unit is extrinsic to the body pillow, said heating unit being in thermal communication with said pillowcase such that said heating unit heats said pillowcase when said heating unit is turned on wherein said heating unit is configured to keep the user warm when the user lies against the body pillow, said heating unit comprises a heating element being positioned within said outer wall of said pillowcase such that said heating element is enclosed by said outer wall and in thermal communication with said outer wall, said heating element being formed into a plurality of loops being distributed over an entirety of said outer wall, as taught by Kaiserman, because the heated articles of Kaiserman provide heat to a user when resting on the heated articles (paragraph 0010 and 0092) Additionally, the heating elements of Kaiserman allow for the article to be easily washed and are able to conserve energy compared to other heated articles on the market by turning on only when pressure is applied to the article, such as by a user resting on the article, and turning off when the article is not in use (paragraph 0011 and 0103).
Barnett teaches a power cord 14 being coupled to and extending away from said outer wall 30 and 31 of said pillowcase 24 (Figures 1-2 and paragraphs 0030-0031), said power cord 14 being electrically coupled to said heating element 26 (paragraphs 0030-0031 and Figure 1), said power cord 14 having a distal end (comprising plug 22) with respect to said pillowcase 24 (Figure 1), said distal end having a plug 22 being electrically coupled thereto for plugging into a female 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided King, as modified, with a power cord being coupled to and extending away from said outer wall of said pillowcase, said power cord being electrically coupled to said heating element, said power cord having a distal end with respect to said pillowcase, said distal end having a plug being electrically coupled thereto for plugging into a female electrical outlet; and a control being coupled to said power cord, said control turning said heating element on and off, said control comprising: a housing being coupled to said power cord, said housing having an outwardly facing surface; a power button being movably coupled to said outwardly facing surface of said housing, said power button being in electrical communication with said heating element such that said power button turns said heating element on and off, as taught by Barnett, because doing so would merely amount to a simple substitution of one known element (the power source of the heating element of Kaiserman, which may comprise batteries, and AC and DC power sources, see Kaiserman, paragraph 0049), with another (the electrical plug of Barnett, Figure 1, where typical household plugs comprise AC power), that would not produce unexpected results, as most complementary outlets for receiving plugs, such as the one provided in Barnett, provide Alternating Current (AC) power, which the heating element of KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143 are relevant. Additionally, the cord of Barnett provides a control box in proximity to a user, allowing them to switch the device on or off depending on user’s preference of whether or not to be heated by the pillowcase or to conserve power when heating is neither required nor desired (see Barnett, paragraph 0030).
Cheatham teaches a heat increase button 74 being movably coupled to said outwardly facing surface of said housing 78, said heat increase button 74 being in electrical communication with said heating element 90, said heating element 90 being actuated to an increased operational temperature when said heat increase button is manipulated (paragraph 0024, Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided King, as modified, with a heat increase button being movably coupled to said outwardly facing surface of said housing, said heat increase button being in electrical communication with said heating element, said heating element being actuated to an increased operational temperature when said heat increase button is manipulated as taught by Cheatham, because the heat control buttons of Cheatham allow for a user to adjust the temperature of the heating element 90 and customize the temperature output of the heating element to the desired level (see Cheatham, paragraph 0024).

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673         

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673